DETAILED ACTION
1.	Claims 1-11 and 13-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the preliminary amendment of 10/06/2021have been fully considered but they are not persuasive.
Following Applicants amendments to the drawings, the objection of the drawings is Withdrawn.
Following Applicants amendments to the Specification, the objection of the Specification is Withdrawn.
Following Applicants amendments to the Claims, the objection of the Claims is Withdrawn
Following Applicants arguments and amendments, the 101 rejection of the claims is Maintained.
Applicant argues the claims are integrated into a practical application by improving technology. The Examiner disagrees and points applicants to the claims. The claims are scheduling the departure times of the evacuees in the graphs which is not the same as scheduling the actual evacuation of evacuees. As currently written the scheduling is just a step Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained.
Applicant argues Bruce does note teach “each edge in the time-expanded graph includes ... an upgrade variable indicating an infrastructure upgrade to the path represented by that edge”. The Examiner disagrees and points Applicant to [00023] of the specification as filed. “Each arc/edge represent a path between nodes. Although this example considers roads, other types of paths (e.g., railways) are also contemplated by this disclosure. Here Bruce in [0123] is considering roads, which is described an edge as discussed by [00023] of the specification as filed. By using a road, Bruce is identifying an upgrade variable to a path represented by an edge as required by the claim. Therefore, the 103 rejection of the claims is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining an evacuation plan using an evacuation graph, segmenting evacuation times, constructing a time-expanded graph, determining a set of convergent sub graphs and scheduling departure times.
Step 1: Claims 1-11 are directed to a method, which is a process, which is a statutory category of invention. Claims 13-20 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 13 are directed to the abstract idea of retrieving a targeted person, constituting an abstract idea based on mental processes related to concepts performed in the human mind. The limitation of “representing an evacuation scenario with an evacuation graph, wherein the evacuation graph is comprised of evacuation nodes, transit nodes and safe nodes interconnected by edges, such that each evacuation node has a number of evacuees, each safe node is a possible destination for evacuees, the transit nodes are locations evacuees pass through when traveling from the evacuation nodes to the safe nodes, and each edge represents a path between nodes and has a capacity for evacuees traversing that path;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed 1) in the human mind including an observation, segmenting an evacuation time period into a plurality of time blocks;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed 1) in the human mind including an observation, evaluation, judgement or opinion OR 2) with the aid of pencil and paper. Additionally, the limitation of “constructing a time-expanded graph from the evacuation graph by duplicating each node in the evacuation graph for each time block in the plurality of time blocks and connecting an origin node in a given time period via an edge to a destination node at a subsequent time period as determined by the time needed to traverse this edge, where each edge in the time-expanded graph includes a continuous flow variable representing flow on that edge, and an upgrade variable indicating an infrastructure upgrade to the path represented by that edge;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed 1) in the human mind including an observation, evaluation, judgement or opinion OR 2) with the aid of pencil and paper. Additionally, the limitation of “determining a set of convergent subgraphs of the time-expanded graph that maximize the flow of evacuees from all of the evacuation nodes to the safe nodes and identifies any infrastructure upgrades along a route, where each evacuation node is found in at least one convergent subgraphs in the set of convergent subgraphs;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed 1) in the human mind including an observation, evaluation, judgement or opinion OR 2) with the aid of pencil and paper. Additionally, the limitation of “scheduling departure times for evacuees that maximizes the flow of evacuees from the evacuation nodes to the safe nodes in the convergent graph; and implementing the identified infrastructure upgrades along the routes.” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed 1) in the human mind including an observation, evaluation, judgement or opinion OR 2) with the aid of pencil and paper. Additionally in claim 13, the limitation of “receiving data describing an evacuation scenario;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed 1) in the human mind including an observation, evaluation, judgement or opinion OR 2) with the aid of pencil and paper. Additionally in claim 13, the limitation of “implementing the identified infrastructure upgrades to the roads.” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed 1) in the human mind including an observation, evaluation, judgement or opinion OR 2) with the aid of pencil and paper.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 and 13 there are no additional elements in the independent claims for consideration under Step 2A, Prong 2. The body of the independent claims merely recite the limitations detailing the steps of the abstract ideas and do not contain any additional elements for consideration of integration into a practical application. 
Step 2B: Claims 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to defining an edge and an infrastructure upgrade, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 3 and 14 are directed to adding additional variables, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 4 and 15 are directed to further defining the convergent subgraphs, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 5 and 16 are directed to further defining the convergent subgraphs, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 6 and 17 are directed to further defining the convergent subgraphs, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 7 and 18 are directed to further defining the convergent subgraphs, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 8 and 20 are directed to further defining the scheduling of departure times, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 9 and 19 are directed to further defining the scheduling of departure times, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 10 is directed to determining a number of evacuees and adding constrains based on the number of evacuees, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claim 11 is directed to further defining how the constraints are added, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Accordingly, claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Even et al. WO 2015/000029 (hereinafter “Even”) in view of Bruce et al. USPPN 2008/0046134 (hereinafter “Bruce”).
Regarding claim 1, Even teaches A method for determining an evacuation plan, comprising: (Page 2 Lines 29-36, Computational results show that the proposed approach is able to design evacuation plans for such large-scale scenarios in under 30 seconds)
a) representing an evacuation scenario with an evacuation graph, (figure 3B, Page 8 Lines 23-36, Fig. 3b illustrates how the evacuation scenario of Fig. 3a can be represented as a graph)
	wherein the evacuation graph is comprised of evacuation nodes, transit nodes and safe nodes interconnected by edges, (figure 3B, Page 8 Lines 29-36, Page 11 Lines 8-13, the graph is represented by the set of evacuated, transit, and safe nodes respectively, and a set of edges between nodes)
such that each evacuation node has a number of evacuees, each safe node is a possible destination for evacuees, (Page 10 lines 1-6, Page 11 Lines 8-13, the number of evacuees reaching the safe node from the evacuated node)
the transit nodes are locations evacuees pass through when traveling from the evacuation nodes to the safe nodes, (Figure 6B Lines 11-17, the transit nodes are between the evacuation and safe nodes)
and each edge represents a path between nodes and has a capacity for evacuees traversing that path; (Page 13 Lines 1-10, edges can be fully described with the inflow of evacuees on the path; Page 9 Lines 34-36 and Page 10 Line 1-6, Page 11 Lines 8-14, edge capacities on the paths are set to ensure non-congested traffic conditions)
b) segmenting an evacuation time period into a plurality of time blocks; (Figure 4, the evacuation time is segmented in hour time blocks from 9:00 to 13:00)
c) constructing a time-expanded graph from the evacuation graph by duplicating each node in the evacuation graph for each time block in the plurality of time blocks (Figure 4, Page 9 Lines 1-7, The graph is constructed and each node is duplicated for each time step)
and connecting an origin node in a given time period via an edge to a destination node at a subsequent time period as determined by the time needed to traverse this edge, where ( Figure 4, Page 9 Lines 1-7, The Vs origin node is shown and the time needed to get from evacuation node to either node 2,1 or 1,2 is shown)
where each edge in the time-expanded graph includes a continuous flow variable representing flow on that edge, (Page 11 Lines 23-33, a continuous flow variable is used to show the number of evacuees on a path)
d) determining a set of convergent subgraphs of the time-expanded graph that maximize the flow of evacuees from all of the evacuation nodes to the safe nodes (Figure 4, Page 10 Lines 11-35, For each path group (convergent sub graphs) the number of evacuees reaching safety is calculated to maximize the number of evacuees reaching safety)
where each evacuation node is found in at least one convergent subgraphs in the set of convergent subgraphs; and (Figures 3B and 4, each evacuation node of the evacuation graph is in a convergent subgraph)
e) scheduling departure times for evacuees that maximizes the flow of evacuees from the evacuation nodes to the safe nodes in the convergent graph. (Figure 4, Page 10 Lines 11-35, The processor determines the initial departure schedule and initial path by solving a master scheduling problem to find an evacuation schedule that maximizes the number of evacuees reaching safety.
Even does not explicitly teach and an upgrade variable indicating an infrastructure upgrade to the path represented by that edge; identifies any infrastructure upgrades along a route, implementing the identified infrastructure upgrades along the routes.
Bruce teaches and an upgrade variable indicating an infrastructure upgrade to the path represented by that edge; ([0123], the roadways can be expanded to include additional lanes of traffic such that it no longer presents a limitation on the evacuation process)
identifies any infrastructure upgrades along a route, ([0123] studies are under taken to create additional roadways to reduce the burden on the roadway)
implementing the identified infrastructure upgrades along the routes. ([0123], the roadway is expanded to include additional lanes of traffic such that it no longer presents a limitation)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bruce with Even as the references deal with evacuation planning, in order to implement a system that contains an upgrade variable to identify areas in need of an infrastructure upgrade to reduce roadway burden. Bruce would modify Even by including an upgrade variable to implement upgrades on the route. The benefit of doing so is roadway burden can be decreased on any given roadway during evacuation. (Bruce [0123])

Regarding claim 2, the combination of Even and Bruce teach the limitations of claim 1. Even also teaches wherein each edge in the evacuation graph represents a road between nodes (Figure 3a, 3b and 4, Page 9 Lines 1-7, Page 13 Lines 1-10, an edge (connecting roads) is created to model the number of the transfer of evacuees between nodes)
Even does not explicitly teach and the infrastructure upgrade is further defined as adding lanes to an existing road or elevating the road. 
Bruce teaches and the infrastructure upgrade is further defined as adding lanes to an existing road or elevating the road. ([0123], the roadways can be expanded to include additional lanes of traffic such that it no longer presents a limitation on the evacuation process)

Regarding claim 4, the combination of Even and Bruce teach the limitations of claim 1. Even also teaches wherein determining the set of convergent subgraphs further comprises aggregating, for each edge in the evacuation graph, the capacity of the corresponding one or more edges in the time-expanded graph over the evacuation time period and thereby form a master problem graph, such that each edge in the master problem graph includes an aggregated capacity for evacuees traversing that edge. (Page 8 Lines 28-34, Page 9 Lines 1-15, A super-source model is mad with edges of infinite capacity to connect sources to a singular line  and remove other lines to reduce the graph size; Page 13 Lines 1-10 The optimization aggregates the decisions to consider all of the evacuees from a given time step and on a given path)

Regarding claim 5, the combination of Even and Bruce teach the limitations of claim 1. Even also teaches wherein determining the set of convergent subgraphs requires flow conservation at each of the transit nodes in the time expanded graph and enforces aggregated capacity associated with each edge in the time-expanded graph. (Page 12 Lines 1-23, Capacity on edges is enforced as well as constraints are put in place to ensure that there is no flow on paths that are not selected)

Regarding claim 6, the combination of Even and Bruce teach the limitations of claim 5. Even also teaches further comprises determining the set of convergent subgraphs by constraining flow on a given edge by the capacity, where capacity increases linearly with number of lanes comprising the road. (Page 12 Lines 25-30 , a linear model is used for the scheduling problem; Page 13 Lines 19-25 The scheduling problem is solved by adding paths to the initial set of paths)

Regarding claim 8, the combination of Even and Bruce teach the limitations of claim 4. Even also teaches wherein scheduling departure times for evacuees requires flow conservation at each of the transit nodes in the master problem graph and enforces aggregated capacity associated with each edge in the master problem graph. (Page 12 Lines 1-23, Capacity on edges is enforced as well as constraints are put in place to ensure that there is no flow on paths that are not selected; Page 12 Lines 25-30 , a linear model is used for the scheduling problem; Page 13 Lines 11-25 The scheduling problem is solved by adding paths to the initial set of paths and defining departure times; )

Regarding claim 9, the combination of Even and Bruce teach the limitations of claim 1. Even also teaches further comprises scheduling departure times for evacuees using a linear programming method. (Page 12 Lines 13-30, A linear model is used to determine the departure schedule)

Regarding claim 10, the combination of Even and Bruce teach the limitations of claim 1. Even also teaches further comprises determining a first number of evacuees reaching the safe nodes within the evacuation time period using the set of convergent subgraphs; determining a second number of evacuees reaching the safe nodes within the evacuation time period using the scheduled departure times; comparing the first number of evacuees to the second number of evacuees; and (Page 3 Lines 25-29, The updated departure schedule and updated paths satisfy one or more constraints; Page 5 Lines 1-5 scheduling and the updated path decisions are informed by the movement of groups on the network; Page 6 Lines 25-31 One or 
adding constraints to the step of determining a set of convergent subgraphs (Page 12 Lines 13-24, Constraints are added during the determination of the departure schedule and the path for each group)
and repeating steps (d) and (e) until the first number of evacuees matches the second number of evacuees. (Figure 2a, Page 6 Lines 25-31, Page 12 Lines 13-30, a group departure plan is created with paths and time to ensure that each critical group reaches the arrival location and by enforcing capacity on the path the second group that reaches the arrival location has the same number as the first due to capacity limits)

In regards to claim 13, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
With regards to the additional elements, Even teaches a) receiving data describing an evacuation scenario; (Figure 2A, In element 202 a set of initial paths is received and in 204 a path and departure schedule is received for each group)
Even does not explicitly teach f) implementing the identified infrastructure upgrades to the roads.
Bruce teaches f) implementing the identified infrastructure upgrades to the roads. ([0123], the roadway is expanded to include additional lanes of traffic such that it no longer presents a limitation)


In regards to claim 15, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 16, it is the method embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 17, it is the method embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 19, it is the method embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

In regards to claim 20, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Even, in view of Bruce, and in further view of Van Hentenryck “Computational Disaster Management”.
Regarding claim 3, the combination of Even and Bruce teach the limitations of claim 2. Even also teaches further comprises defining a model for solving the evacuation scenario, where an objective of the model is to maximize the flow of evacuees from all of the evacuation nodes to the safe nodes (Page 10 Lines 11-22, Page 12 Lines 13-24, Page 17 Lines 25-28, The model has objectives including maximizing the evacuees reaching safety and maximizing the total flow of evacuees)
and decision variables in the model include a binary variable indicating whether a given edge is selected for inclusion in a route between a given evacuation node and a given safe node, the continuous flow variable representing flow on the given edge, (Page 11 Lines 23-33, Binary variables are used to denote takes of a path between nodes and a continuous variable represents the flow of people)
Even does not explicitly teach a first upgrade variable indicating a number of lanes added to the road represented by the given edge and a second upgrade variable indicating whether the road is available at a given time according to its elevation.
Bruce teaches a first upgrade variable indicating a number of lanes added to the road represented by the given edge ([0123], the roadway is expanded to include additional lanes of traffic such that it no longer presents a limitation)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bruce with Even as the references deal with evacuation planning, in order to implement a system that contains an upgrade variable to identify areas in 
The combination of Even and Bruce does not explicitly teach and a second upgrade variable indicating whether the road is available at a given time according to its elevation.
Van Hentenryck teaches and a second upgrade variable indicating whether the road is available at a given time according to its elevation. (Figure 10, Page 16 Sections 4.3 and 5, flood studies require fine grain elevation maps to determine the time each road is available)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Van Hentenryck with Even and Bruce as the references deal with evacuation planning, in order to implement a system that takes into account elevation to determine road availability during a flood. Van Hentenryck would modify Even and Bruce by including elevation to determine road availability. The benefit of doing so is visualizing critical data in real time using the graphs and layers provides accurate situational awareness and reduces uncertainty. (Van Hentenryck Page 16 Section 5)

In regards to claim 14, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Even, in view of Bruce, and in further view Kittirattanapaiboon “Emergency Evacuation Route Planning .
Regarding claim 7, the combination of Even and Bruce teach the limitations of claim 1. The combination of Even and Bruce does not explicitly teach further comprises determining the set of convergent subgraphs using a branch and bound method.
Kittirattanapaiboon teaches further comprises determining the set of convergent subgraphs using a branch and bound method. (Page 27 Last paragraph, Page 28 First paragraph, The system uses a brand and bound procedure for solving the evacuation model)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Kittirattanapaiboon with Even and Bruce as the references deal with evacuation planning, in order to implement a system that uses a branch and bound method to determine sub graphs. Kittirattanapaiboon would modify Even and Bruce by using a branch and bound method in the determination of subgraphs. The benefit of doing so is the combination results in fewer iterations and faster solution times. (Van Hentenryck Page 16 Section 5)

In regards to claim 18, it is the method embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Even, in view of Bruce, and in further view Pillac et al. “A column-generation approach for joint mobilization and evacuation planning” (hereinafter “Pillac”).
Regarding claim 11, the combination of Even and Bruce teach the limitations of claim 10. The combination of Even and Bruce does not explicitly teach wherein adding constraints further comprises generating Bender cuts and adding the Bender cuts as a constraint to the step of determining the set of convergent subgraphs.
Pillac teaches wherein adding constraints further comprises generating Bender cuts and adding the Bender cuts as a constraint to the step of determining the set of convergent subgraphs. (Page 289 First Paragraph, A bender decomposition algorithm is used to select convergent evacuation routes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Pillac with Even and Bruce as the references deal with evacuation planning, in order to implement a system that uses bender cuts algorithm. Pillac would modify Even and Bruce by using a bender cuts algorithm in the determination of subgraphs. The benefit of doing so is the Benders decomposition algorithm selects convergent evacuation routes that are robust to a set of disaster scenarios. (Pillac Page 289 First Paragraph,)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baker et al. USPPN 2013/0253889.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147